Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered March 18, 1994, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the *686defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly determined that the police officers had a reasonable suspicion that the defendant committed a crime, thus authorizing the forcible stop and detention of the defendant (see, People v De Bour, 40 NY2d 210, 223). Moreover, the court properly determined that the showups made at the scene of the crime, which occurred while the defendant was handcuffed in the rear of a police car, were not so unnecessarily suggestive as to create a substantial likelihood of misidentification (see, People v Duuvon, 77 NY2d 541).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.